ORDER
By Order issued August 2,2007, the Claim Investigator was directed to prepare an economic loss analysis of the claimant’s unreimbursed allowable expenses resulting from injuries sustained as the result of criminal conduct which occurred on September 17, 2005.
Inasmuch as the Court has received documentation of unreimbursed allowable expenses of $2,977.09 which are related to the original injury, an award in that sum is hereby granted pursuant to the Investigator’s memorandum of August 6, 2007. Any additional expenses relating to this incident may be reviewed by the Court as they are submitted.